Exhibit 10.2

 

August 25, 2014

 

Red Mountain Capital Partners LLC

10100 Santa Monica Boulevard, Suite 925

Los Angeles, California 90067

 

Ladies and Gentlemen:

 

1.                                      Red Mountain Capital Partners LLC, a
Delaware limited liability company (“Red Mountain”), and Nature’s Sunshine
Products, Inc., a Utah corporation (the “Company” and, together with Red
Mountain, the “Parties”), understand and agree that, subject to the terms of,
and in accordance with, this letter agreement, the Company has provided, in
connection with Will Mesdag’s service on the board of the directors of the
Company (the “Board”), and expects to continue to provide Red Mountain with
certain information about its finances, businesses and operations (including
certain financial information and the information and materials provided or made
available to the Board during the time when any person affiliated with Red
Mountain serves on the Board); provided that nothing in this letter agreement
obligates the Company to disclose any information if such disclosure would be
unlawful or result in a breach by the Company or one of its subsidiaries of a
confidentiality agreement with a third party.  Any such information provided by
the Company shall be used by Red Mountain and its Affiliates (as defined below)
solely to enable Red Mountain and its Affiliates to make non-publicly disclosed
suggestions to the Board regarding the Company’s ongoing business and corporate
strategies and policies.

 

2.                                      All information about the Company or any
third party that is furnished by the Company or its Representatives (as defined
below) to Red Mountain before the date hereof, now or in the future, and
regardless of the manner in which it is furnished, is referred to in this letter
agreement as “Proprietary Information”.  Proprietary Information does not
include, however, any information that (i) is or becomes generally available to
the public other than as a result of a disclosure by Red Mountain, any of its
Affiliates or any of their respective Representatives in violation of this
letter agreement; (ii) was available to Red Mountain, any of its Affiliates or
any of their respective Representatives on a non-confidential basis prior to its
disclosure by the Company or its Representatives; (iii) becomes available to Red
Mountain, any of its Affiliates or any of their respective Representatives from
a person other than the Company or its Representatives who is not subject to any
legally binding obligation to keep such information confidential; or (iv) was
independently developed by Red Mountain, any of its Affiliates or any of their
respective Representatives without reference to or use of the Proprietary
Information.  For purposes of this letter agreement, (x) “Affiliates” of Red
Mountain shall mean (A) Red Mountain Partners, L.P., a Delaware limited
partnership, (B) RMCP GP LLC, a Delaware limited liability company, (C) Red
Mountain Capital Management, Inc., (D)

 

--------------------------------------------------------------------------------


 

Mr. Mesdag, and (E) any other current or future person that falls within the
definition of “affiliate” under the Securities and Exchange Act of 1934, as
amended, (y) “Representative” shall mean, as to any person, its directors,
officers, employees, agents and attorneys; and (z) “person” shall be broadly
interpreted to include, without limitation, any corporation, company,
partnership, other entity or individual.

 

3.                                      Subject to paragraph 4 below, unless
otherwise agreed to in writing by the Company, Red Mountain shall, (i) except as
required by law, keep all Proprietary Information confidential and not disclose
or reveal any Proprietary Information to any person (other than to its
Affiliates, its Representatives and Representatives of its Affiliates who have a
need to know such information for purposes of assisting in Red Mountain’s
evaluation of the Company, provided that each such Affiliate and Representative
shall keep confidential all Proprietary Information that is so disclosed or
revealed to him or her in accordance with Red Mountain’s confidentiality
obligations hereunder with respect to such Proprietary Information); (ii) not
use Proprietary Information for any purpose other than enabling Red Mountain to
make non-publicly disclosed suggestions to the Board regarding the Company’s
ongoing business and corporate strategies and policies; and (iii) except as
required by law or legal process, not disclose to any person the fact that
Proprietary Information has been disclosed to Red Mountain, provided that, for
the avoidance of doubt, the disclosure of the existence of this letter agreement
and the filing of this letter agreement as an exhibit to any Schedule 13D or
amendment thereto shall not be deemed to be a breach of the foregoing clause
(iii).  Red Mountain will be responsible for any violation of the
confidentiality provisions of this letter agreement by its Affiliates, its
Representatives and the Representatives of its Affiliates as if they were
parties hereto.  The obligations of Red Mountain contained in this paragraph 3
to keep Proprietary Information confidential shall survive any termination or
expiration of this letter agreement solely for a period of 18 months from and
after such termination or expiration.

 

4.                                      In the event that Red Mountain, any of
its Affiliates or any of their respective Representatives is requested pursuant
to, or required by, applicable law or regulation (including, without limitation,
any rule, regulation or policy statement of any national securities exchange,
market or automated quotation system applicable to Red Mountain or any of its
Affiliates) or by legal process to disclose any Proprietary Information, Red
Mountain shall provide the Company with prompt notice of such request or
requirement in order to enable the Company (i) to seek an appropriate protective
order or other remedy, (ii) to consult with Red Mountain with respect to the
Company’s taking steps to resist or narrow the scope of such request or legal
process or (iii) to waive compliance, in whole or in part, with the terms of
this letter agreement.  In the event that such protective order or other remedy
is not timely sought or obtained, or the Company waives compliance, in whole or
in part, with the terms of this letter agreement, Red Mountain shall (x) use
commercially reasonable efforts to disclose only that portion of the Proprietary
Information which is, in the opinion of outside legal counsel, legally required
to be disclosed and to ensure that all Proprietary Information that is so
disclosed will be accorded confidential treatment and (y) provide the Company
with the text of such required disclosure as far in advance of its disclosure as
reasonably practicable and consider in good faith the Company’s suggestions
concerning the nature

 

2

--------------------------------------------------------------------------------


 

and scope of the information to be contained therein.  In the event that Red
Mountain shall have complied, in all material respects, with the provisions of
this paragraph 4, such disclosure may be made by Red Mountain, such Affiliate or
such Representative, as applicable, without any liability hereunder.

 

5.                                      For a period commencing on the date of
this letter agreement and ending on the earlier of (x) the later to occur of
(i) June 30, 2015 or (ii) (A) the date upon which no persons affiliated with Red
Mountain are serving on the Board (in the case of subparagraph (a) below) and
(B) three months after such date (in the case of subparagraphs (b) through
(h) below) and (y) the date that is four years after August 21, 2014, none of
Red Mountain or any person affiliated with Red Mountain shall, without the prior
written consent of the Company or the Board, directly or indirectly:

 

(a)                                 acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise, (i) any additional
common stock of the Company or direct or indirect rights to acquire common stock
of the Company, such that Red Mountain, its Affiliates and any other person
affiliated with Red Mountain collectively would beneficially own, directly or
indirectly, for purposes of Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Rule 13d-3 thereunder (or any
comparable or successor law or regulation), after giving effect to such
acquisition, in excess of 19.99% of the amount of the issued and outstanding
common stock of the Company, provided that, for the avoidance of doubt, any
increase in percentage beneficial ownership of common stock of the Company
beyond 19.99% that is caused by a reduction in the number of issued and
outstanding common stock of the Company from time to time shall not be deemed to
be a violation of this subparagraph (a), or (ii) any assets of the Company or
any subsidiary thereof or any successor to or person in control of the Company;

 

(b)                                 make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the Securities and Exchange Commission), or seek to advise or
influence any person or entity with respect to the voting of any voting
securities of the Company;

 

(c)                                  nominate, or seek to nominate, directly or
indirectly, any person to the Board;

 

(d)                                 make any public announcement with respect
to, or submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or
assets (including, for the avoidance of doubt and without limitation, a tender
offer);

 

(e)                                  form, join or in any way participate in a
“group” as defined in Section 13(d)(3) of the Exchange Act in connection with
any of the foregoing; provided that, for the avoidance of doubt, the existence
of a group consisting of Red Mountain, its Affiliates and other persons
affiliated with

 

3

--------------------------------------------------------------------------------


 

Red Mountain shall not be deemed to be a violation of this subparagraph (e);

 

(f)                                   otherwise act or seek to control or
influence the Board or the management or policies of the Company (provided that
the taking of any action described in subparagraph (a) after the expiration of
the restrictions thereunder shall not, by itself, be deemed a violation of this
subparagraph (f)); or

 

(g)                                  take any action that could reasonably be
expected to require the Company to make a public announcement regarding the
possibility of any of the events described in subparagraphs (a) through
(e) above (provided that the taking of any action described in subparagraph
(a) after the expiration of the restrictions thereunder shall not, by itself, be
deemed a violation of this subparagraph (g)).

 

For the avoidance of doubt, if Mr. Mesdag or any other person affiliated with
Red Mountain serves on the Board, the provisions of this paragraph 5 are not
intended to be construed to limit Mr. Mesdag or such person’s confidential
communications with the Company or the Board in his capacity as a member of the
Board.

 

6.                                      Notwithstanding anything to the contrary
herein, Red Mountain may, in its sole discretion, terminate the provisions of
paragraph 5 of this letter agreement (including all restrictions thereunder on
the activities in which Red Mountain, its Affiliates and other persons
affiliated with Red Mountain may engage with respect to the Company) by
delivering written notice of such termination to the Company at any time after
the approval by the Board of:

 

(a)                                 any sale of more than 20% of the assets of
the Company and its subsidiaries, taken as a whole;

 

(b)                                 the beneficial ownership (as defined by
Rule 13d-3 under the Exchange Act) by any person of more than 20% of any class
of outstanding equity securities of the Company, including any equity issuance,
tender offer, exchange offer or other transaction or series of transactions
that, if consummated, would result in any person beneficially owning more than
20% of any class of outstanding equity securities of the Company; or

 

(c)                                  any merger, consolidation or other business
combination involving the Company or any of its subsidiaries and a third party,
other than any such transaction where (i) the holders of equity securities of
the Company outstanding immediately prior to such transaction continue to hold a
majority of the equity securities of the surviving or resulting company or its
ultimate parent immediately after giving effect to the transaction, and
(ii) does not otherwise involve either (A) any sale of more than 20% of the
assets of the Company and its subsidiaries, taken as a whole or (B) where

 

4

--------------------------------------------------------------------------------


 

no person after such transaction will beneficially own (within the meaning of
Rule 13d-3 under the Exchange Act) more than 20% of any class of outstanding
equity securities of the Company.

 

7.                                      To the extent that any Proprietary
Information may include material subject to the attorney-client privilege, work
product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings or governmental investigations, the Parties
understand and agree that they have a commonality of interest with respect to
such matters and it is their desire, intention and mutual understanding that the
sharing of such material is not intended to, and shall not, waive or diminish in
any way the confidentiality of such material or its continued protection under
the attorney-client privilege, work product doctrine or other applicable
privilege.  All Proprietary Information provided by the Company that is entitled
to protection under the attorney-client privilege, work product doctrine or
other applicable privilege shall remain entitled to such protection under these
privileges, this letter agreement, and under the joint defense doctrine. 
Nothing in this letter agreement obligates the Company to reveal material
subject to the attorney-client privilege, work product doctrine or any other
applicable privilege.  For the avoidance of doubt, if Mr. Mesdag or any other
person affiliated with Red Mountain serves on the Board, Mr. Mesdag or such
person shall not share any legally privileged information received in Mesdag or
such person’s capacity as a member of the Board with Red Mountain.

 

8.                                      Red Mountain acknowledges that neither
the Company nor any of its Representatives makes any express or implied
representation or warranty as to the accuracy or completeness of any Proprietary
Information, and Red Mountain agrees that none of such persons shall have any
liability to any of Red Mountain, any of its Affiliates or any of their
respective Representatives relating to or arising from the use of any
Proprietary Information.

 

9.                                      At any time upon the request of the
Company, Red Mountain shall promptly deliver to the Company or destroy (provided
that any such destruction shall be certified by Red Mountain) all Proprietary
Information and all copies, reproductions, summaries, analyses or extracts
thereof or based thereon (whether in hard-copy form or on intangible media, such
as electronic mail or computer files) in the possession of Red Mountain, any of
its Affiliates or any of their respective Representatives; provided that Red
Mountain, its Affiliates and their respective Representatives shall be permitted
to retain a copy of such Proprietary Information to the extent such person
believes in good faith that the retention of such copy is required under
applicable law (including the recordkeeping requirements under the Investment
Advisers Act of 1940, as amended).  Red Mountain acknowledges that the Company
reserves the right, in its sole discretion and without giving any reason
therefor, to request the return or destruction of Proprietary Information
pursuant to this paragraph 9.

 

10.                               Red Mountain is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received

 

5

--------------------------------------------------------------------------------


 

material, non-public information from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information.

 

11.                               Without prejudice to the rights and remedies
otherwise available to either party hereto, the Company shall be entitled to
equitable relief by way of injunction or otherwise if Red Mountain, any of its
Affiliates or any of their respective Representatives breaches or threatens to
breach any of the provisions of this letter agreement.

 

12.                               No failure or delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

 

13.                               This letter agreement shall be governed by and
construed in accordance with the laws of the State of Utah.  Each Party hereby
irrevocably and unconditionally consents to the exclusive institution and
resolution of any action, suit or proceeding of any kind or nature with respect
to or arising out of this letter agreement brought by any Party in the U.S.
federal and Utah state courts located in the state of Utah.  Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this letter agreement in such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  The
Parties agree that a final judgment in any such dispute shall be conclusive and
may be enforced in other jurisdictions by suits on the judgment or in any other
manner provided by law.

 

14.                               This letter agreement contains the entire
agreement between the Parties regarding its subject matter and supersedes all
prior agreements, understandings, arrangements and discussions between the
Parties regarding such subject matter.

 

15.                               No provision in this letter agreement can be
waived, modified or amended except by written consent of the Parties, which
consent shall specifically refer to the provision to be waived, modified or
amended.

 

16.                               If any provision of this letter agreement is
found to violate any statute, regulation, rule, order or decree of any
governmental authority, court, agency or exchange, such invalidity shall not be
deemed to affect any other provision hereof or the validity of the remainder of
this letter agreement, and such invalid provision shall be deemed deleted
herefrom to the minimum extent necessary to cure such violation.

 

17.                               This letter agreement shall inure to the
benefit of, and be enforceable by, the Company and its successors and assigns.
Red Mountain agrees and acknowledge that this letter agreement is being entered
into by and on behalf of the Company and its affiliates, subsidiaries and
divisions and that they shall be third party beneficiaries hereof, having all
rights to enforce this letter agreement.  Red Mountain further agrees that,

 

6

--------------------------------------------------------------------------------


 

except for such parties, nothing herein expressed or implied is intended to
confer upon or give any rights or remedies to any other person under or by
reason of this letter agreement.

 

18.                               This letter agreement shall terminate
automatically upon the later to occur of (i) June 30, 2015 or (ii) the date upon
which no persons affiliated with Red Mountain are serving on the Board; provided
that Red Mountain’s obligations under paragraphs 3 and 5 shall terminate as
provided for therein and in paragraph 6.

 

19.                               This letter agreement may be executed in two
or more counterparts (including by fax and .pdf), which together shall
constitute a single agreement.

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning this
letter agreement to the undersigned, whereupon this letter agreement shall
become a binding agreement.

 

 

Very truly yours,

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

By:

/s/ Richard D. Strulson

 

Name:

Richard D. Strulson

 

Title:       

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

 

 

 

 

ACCEPTED AND AGREED as of the date first written above:

 

 

 

 

 

 

 

 

RED MOUNTAIN CAPITAL PARTNERS LLC

 

 

 

 

 

By:

/s/ T. Willem Mesdag

 

 

Name:

T. Willem Mesdag

 

 

Title:

Managing Partner

 

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------